Title: From Benjamin Franklin to Genet, 10 February 1779
From: Franklin, Benjamin
To: Genet, Edme-Jacques


Passy 10. Feb. 79.
D: Franklin’s best Compliments wait upon Monsr Genet. He begs Mr. Genet would be kind enough to send him any Intelligence he may have received from America as likewise the Gazzettes that he can spare for 24 hours, If they contain any thing new & important.
Dr. F. has received no News, except of the Loss of three Vessels, that were coming from America with Dispatches—
  
Addressed: A Monsieur / Monsieur Genet / Premier Commis des Affaires Etrangers. / Rue Royale Pavillon Berthillon, / à Versailles.
